Title: To John Adams from John Barry, 8 May 1798
From: Barry, John
To: Adams, John



Please your ExcellencyMay the 8th 1798

Having had the honour of being admitted into your pressence, and informed you of matters that was my duty to do—As I am disappointed of getting to serve in the revenue department have applied to the Secretary at War to serve my Country once more, either by Sea or Land; but no encouragement, hope your Excellency will condecend to speak to the Secretary at War on the business and will do the greatest honour possible to / Sir, / your most obedient / humble Servant
John Barry